DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 5, 13, and 26 are objected to because of the following informalities:  
In claim 5, line 5, the phrase “a seatbelt or said vehicle” should be changed to - - a seatbelt of said vehicle- -. 
Claims 13 and 26 are duplicate. 
	 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 14-17, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burge (US 2002/0103622).
Regarding claim 1, Burge discloses an automated system for evaluating and reporting of trauma to organs of passengers in a vehicular crash in real time, comprising:
	a. one or more in-vehicle sensors 90, 310, 330, configured to take readings during a crash of a vehicle;
	b. an in-vehicle processor 350, configured to receive the readings from the in- vehicle sensors and transmitting said sensor readings;
	c. a server (paragraphs 244, 249) in wireless communicative connection 100 with said in-vehicle processor (figure 1), said server comprising one or more processors 690 and non-transitory computer-readable media (CRM) (720, 700);
	d. one or more emergency management clients 110, 160-200;
	e. said CRM storing a database of medical literature (p. 124-128);
	f. said server further comprising a kinetics analysis engine configured to
		i. receive the sensor readings from the in-vehicle processor (2670, 2680);
		ii. classify a crash mechanism of the vehicular crash, as a first function of first inputs comprising the in-vehicle sensor readings (2690, 2360, figure 14a, severity 990);
		iii. calculate (3110, 3120) readings of virtual sensors 320 (p. 145, 162), virtually disposed inside one or more organs of a passenger in the vehicle; said readings of virtual sensors calculated as a second function of second inputs comprising the classified crash mechanism and the in-vehicle sensor readings (figure 14a, figure 30);
	g. said server further comprising a trauma analysis configured to receive the virtual sensor readings from the kinetics analysis engine (3060, 3070, 3090); and
	h. said server configured to:
		a) generate a trauma assessment report, comprising an estimated organ trauma (3130, figure 8c);
		b) generate a pain level assessment report, comprising an estimated pain score; or
		c) generate both the trauma assessment report and the pain level assessment report.
Regarding claim 14, Burge discloses a method for evaluating and reporting of trauma to organs of passengers in a vehicle during or after a vehicular crash in real time, said vehicle including one or more in-vehicle sensors  90, 310, 330, to take readings during a crash of a vehicle and a one or an in-vehicle processor 350; the method comprising steps of:
	a. receiving, at the in-vehicle processor, in-vehicle sensor readings taken by the one or more in-vehicle sensors 90, 310, 330, during a crash of said vehicle (2670, 2680);
	b. transmitting said in-vehicle sensor readings to a server (p. 244, 249);
d. receiving data of the in-vehicle sensor readings by said server (p. 244, 249, 2670, 2680);
	e. classifying a crash mechanism of the crash at said server, as a first function of first inputs comprising the in-vehicle sensor readings (2690, 2360, figure 14a, severity 990);
	f. calculating 3110, 3120, readings of virtual sensors 320 (p. 145-162), virtually disposed inside one or more organs of a passenger in the vehicle at said server, as a second function of second inputs comprising the classified crash mechanism and the in-vehicle sensor readings (figures 14a, 30);
	g. generating, at said server:
		a) a trauma assessment report comprising the estimated organ trauma 3130 (figure8c);
		b) a pain level assessment report, comprising an estimated pain score; or
		c) both the trauma assessment report and the pain level assessment report.

Regarding claims 2 and 15, Burge discloses wherein the trauma analysis engine is configured to assess trauma to said organs, as a third function of third inputs comprising the virtual sensor readings 320 (p. 145-162) and the medical literature in the medical literature database 740 (figures 8a, 8c, 30).
Regarding claims 3 and 16, Burge discloses a medical information client (p. 124-128) and a system history database 740; wherein the server is further configured to receive a medical examination report of a post-accident examination of the passenger from the medical information client and to store the medical examination report and the associated virtual sensors readings in the system history database (p. 190); and, the server further comprises a third optimization engine 200 configured to employ one or more optimization techniques, to optimize the third function against an aggregation of said medical examination reports and said associated readings of said virtual sensors stored in the system history database (p. 294).
Regarding claims 4 and 17, Burge discloses wherein said in-vehicle sensors and said in-vehicle processor are: provided in said vehicle by a supplier/manufacturer of said vehicle, OEM equipment, aftermarket equipment, or combinations thereof (p. 309).
Regarding claims 8 and 21, Burge discloses wherein a third function is further configured to:
	a. calculate forces to one or more tissues in a group comprising pelvis, RLQ, LLQ, RUQ, LUQ, femur, chest, head, spine (Fractured Pelvis 20%, figure 8c);
	b. employ a reverse engineered human body model selected from a group comprising MADYMO, GHBMC, THUMS, and any combination thereof, to calculate approximate movement of the body during the crash (p. 155); and,
	c. employ a finite elements model to calculate the damage to one or more organs and add the calculated damage to at least one of the trauma assessment report and/or the pain level assessment report (figure 8c).
Regarding claims 9 and 22, Burge discloses a passenger information database, wherein:
	a. said second function is further configured identify a specific condition of a said organ of said passenger stored in said passenger information database (Predictive Injury List 2340, figure 8c);
	b. said medical examination report added to said passenger information database 740; and,
	c. said system is further configured for said passenger information database to store data from medical sensors monitoring said passenger (740, figure 8a).
Regarding claims 10 and 23, Burge discloses wherein the trauma analysis engine is further configured to determine one or more appropriate trauma units 990 needed to attend to the passengers and the trauma unit determination is made as a function of one or more in a group comprising distance of the trauma unit from the crash, the trauma units availability, equipment, and medical knowledge (p. 279).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Day (US 2017/0067750).
Regarding claims 5 and 18, Burge discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the in-vehicle sensors further comprising sensors configured for direct measurement of force on organs of said passenger, said sensors comprising one or more of: a. one or more pressure sensors, each disposed at a top, bottom, or buckle of a seatbelt of said vehicle; b. a pressure sensor disposed on a headrest of said vehicle; c. one or more pressure sensors disposed on a back of a steering wheel of said vehicle; and, d. one or more pressure sensors, each disposed on a seat, seat back, or inflated airbag zones of said vehicle. Day teaches the use of in-vehicle sensors further comprising sensors configured for direct measurement of force on organs of a passenger, said sensors comprising one or more of: a. one or more pressure sensors, each disposed at a top, bottom, or buckle of a seatbelt of a vehicle; b. a pressure sensor disposed on a headrest of said vehicle; c. one or more pressure sensors disposed on a back of a steering wheel of said vehicle; and, d. one or more pressure sensors, each disposed on a seat, seat back, or inflated airbag zones of said vehicle (p. 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the in-vehicle sensors further comprising sensors configured for direct measurement of force on organs of said passenger, said sensors comprising one or more of: a. one or more pressure sensors, each disposed at a top, bottom, or buckle of a seatbelt of said vehicle; b. a pressure sensor disposed on a headrest of said vehicle; c. one or more pressure sensors disposed on a back of a steering wheel of said vehicle; and, d. one or more pressure sensors, each disposed on a seat, seat back, or inflated airbag zones of said vehicle to the system of Burge as taught by Day for the purpose of effectively monitoring a passenger in a vehicle. 

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Takafuji (US 2008/0136613).
Regarding claims 6 and 19, Burge discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the in-vehicle sensors further comprising a plurality of sensors detecting distances between themselves, said sensors disposed in different parts of said vehicle and said kinetics engine further configured for calculation of deformation of said vehicle in said crash. Takafuji teaches the use of a plurality of sensors detecting distances between themselves, said sensors disposed in different parts of a vehicle and a kinetics engine further configured for calculation of deformation of the vehicle in a collision(p. 98). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the in-vehicle sensors further comprising a plurality of sensors detecting distances between themselves, said sensors disposed in different parts of said vehicle and said kinetics engine further configured for calculation of deformation of said vehicle in said crash to the system of Burge as taught by Takafuji for the purpose of effectively monitoring a vehicle.  

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Jeon (US 2015/0232090).
Regarding claims 11 and 24, Burge discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses an aggregation of medical examination reports and in-vehicle sensor measurements being from vehicles of a same model (p. 105, 289), but does not disclose an automotive manufacturing client configured to receive data collected in the system history data base, wherein: a. said server and said automotive client are further configured to compute an optimal braking and steering pattern before and during said crash of said vehicle that would result in minimizing severity of injuries, the optimization computed against an aggregation of said medical examination reports paired with associated measurements of said in-vehicle sensors. Jeon teaches the use of an automotive manufacturing client configured to receive data collected in a system history data base, wherein: a. a server and the automotive client are further configured to compute an optimal braking and steering pattern before and during a crash of a vehicle that would result in minimizing severity of injuries, the optimization computed against an aggregation of reports paired with associated measurements of in-vehicle sensors (p. 13, 32, 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an automotive manufacturing client configured to receive data collected in the system history data base, wherein: a. the server and the automotive client are further configured to compute an optimal braking and steering pattern before and during the crash of the vehicle that would result in minimizing severity of injuries, the optimization computed against an aggregation of the medical examination reports paired with associated measurements of the in-vehicle sensors to the system of Burge as taught by Jeon for the purpose of effectively minimizing severity of injuries. 

Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge and Jeon as applied to claim 11 above, and further in view of Rauscher (US 2012/0109241).
Regarding claims 13 and 26, Burge (modified by Jeon) discloses all of the claimed subject matter as set forth above in the rejection of claim 11, and further discloses three sub-categories corresponding to: a normal dynamic range, pre-injury level, and a structural damage level. (p. 6, 251, 304), but does not disclose an estimated pain score corresponding to a pain scale, and the pain scale ranging from 0 to 10. Rauscher teaches the use of an estimated pain score corresponding to a pain scale, and the pain scale ranging from 0 to 10 (figure 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an estimated pain score corresponding to a pain scale, and the pain scale ranging from 0 to 10 to the system of Burge (modified by Jeon) as taught by Rauscher for the purpose of effectively evaluating and reporting of trauma of passengers. 

Allowable Subject Matter
Claims 7, 12, 20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adegan and Gonzalez Miranda disclose systems for reporting vehicle crash. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
August 27, 2022